DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 31 August 2022 containing amendments to the claims and remarks.
Claims 1, 2, 5, 6, 8-13, 16-20, 23-25, and 27-34 are pending.  Claims 27-34 are newly added.
The previous rejection of claims 1, 2, 5, 6, 8-13, 16-20, and 23-25 under 35 U.S.C. 102(a)(1) are withdrawn in view of Applicant’s amendments to the claims.
New grounds for rejection of claims 1, 2, 5, 6, 8-13, 16-20, and 23-25, necessitated by Applicant’s amendments to the claims, is entered under 35 U.S.C. 103.  Likewise, newly added claims 27-34 are rejected under 35 U.S.C. 103.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8-13, 16-20, 23-25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0361354).
With respect to claims 1, 2, 5, 6, 8-13, 16-20, 23-25, and 27-34, Xu discloses a process for preparing a low particulate liquid hydrocarbon product comprising: (a) blending a hydrocarbon feed (e.g., SCT) (see Xu, paragraphs [0030]-[0033]) comprising particles (e.g., asphaltenes and/or coke particles) (see Xu, paragraphs [0055] and [0124]) with a fluid (e.g., a solvent selected from the group of benzene, ethylbenzene, trimethylbenzene, xylene, toluene, naphthalene, alkylnaphthalene, tetralin, alkyltetralin, and any combination thereof) (see Xu, paragraph [0041]) to produce a fluid-feed mixture comprising tar, the particles, and the fluid (see Xu, paragraphs [0033] and [0034]); and (b) centrifuging the fluid-feed mixture at a temperature greater than 60°C (e.g., between 60°C and 100°C) (see Xu, paragraph [0050]) to produce a higher density portion and a lower density portion (see Xu, paragraph [0048]), wherein at least 75% by weight of the particles (e.g., at least 90% by weight or 99.0 % by weight) are transferred from the fluid-feed mixture to the higher density portion (see Xu, paragraph [0052]) (thereby corresponding to no more than 1.0% by weight of particles in the lower density portion, i.e. the lower density portion being “substantially free” of particles larger than 25 µm) (see Xu, paragraph [0052]), based on the weight of the particles in the fluid-feed mixture.  The density of the particles are in the range of 1.05 g/mol to 1.3 g/mol (see Xu, paragraph [0056]), which corresponds to the specific gravity as specified in the claims.
Xu does not explicitly disclose wherein the higher density portion contains ≤ 5 wt% of the total weight of the hydrocarbon feed present in the fluid-feed mixture when the fluid-feed mixture has a solubility blending number of < 150.
However, Xu discloses wherein the higher density portion contains 2.1-6.4 wt% of the total weight of the hydrocarbon feed when the fluid-feed mixture has a solubility blending number of 139-154 (see Xu, Table 1).
Therefore, the person having ordinary skill in the art could easily adjust the weight percentage of higher density portion to achieve a desired blending number of < 150.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
  


Response to Arguments
Examiner understands Applicant’s argument to be:
I.	Xu does not disclose or suggest blending a hydrocarbon feed or tar stream or SCT comprising particles with a fluid to produce a fluid-feed mixture comprising tar, the particles, and the fluid, and wherein the fluid-feed mixture has a solubility blending number of < 150.

II.	Xu discloses that the fluid-feed mixture can have a solubility number of 128 to 179.  When the fluid-feed mixture has a solubility number of < 150, however, the higher density portion contains greater than 5 wt% of the hydrocarbon feed.

With respect to Applicant’s first and second arguments, Xu discloses a process for preparing a low particulate liquid hydrocarbon product comprising: (a) blending a hydrocarbon feed (e.g., SCT) (see Xu, paragraphs [0030]-[0033]) comprising particles (e.g., asphaltenes and/or coke particles) (see Xu, paragraphs [0055] and [0124]) with a fluid (e.g., a solvent selected from the group of benzene, ethylbenzene, trimethylbenzene, xylene, toluene, naphthalene, alkylnaphthalene, tetralin, alkyltetralin, and any combination thereof) (see Xu, paragraph [0041]) to produce a fluid-feed mixture comprising tar, the particles, and the fluid (see Xu, paragraphs [0033] and [0034]).  Xu discloses wherein the higher density portion contains 2.1-6.4 wt% of the total weight of the hydrocarbon feed when the fluid-feed mixture has a solubility blending number of 139-154 (see Xu, Table 1).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771